 J. I. CASE COMPANY47Office clerks employed at Foundation community building.-Theseclerksmaintain the time records of the Foundation employees andprepare the payroll checks; they maintain records of supplies usedon the various work projects.They record the moneys received fromthe operations of the various Foundation facilities, e'.g., dairy farm,filling station; they also record the charges for light, heat, and coalsupplied to the company employees.On occasion these clerks comeinto contact with the operating and maintenance employees of theFoundation, but on the whole it appears that their relationship tothose employees is analogous to that of office clerical employees toproduction and maintenance employees.We find lacking here theconsiderations which would justify the inclusion of these clericalemployees in the unit and therefore shall exclude them.Editor of the Foundation weekly newspaper, photographer, play-ground leader, and assistant playground leader.-Inthe instant casethe titles are descriptive of the duties that these employees perform.We find it unnecessary to determine whether or not these employeesare professional employees within the meaning of the Act but willexclude them from the unit herein found appropriate because theirduties and interests are dissimilar to tho ae of the maintenance andoperating employees included in the unit.We find, therefore, a single unit composed of the following em-ployees employed by the Employer in connection with the BemistonVillage Council Foundation to be the appropriate unit for collectivebargaining purposes within the meaning of Section 9 (b) of the Act:Handymen, land improvement employees, the painter, landscaper,janitors of the community building and school, auto mechanics andassistants, counter attendants, filling station and garage clerk, andstoreroom clerks, but excluding dairy farm workers, office clerks, theeditor of the weekly newspaper, photographer, playground leader andassistant playground leader, village superintendent, and all foremenand supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]J. I. CASE COMPANY, BETTENDORF WORKSandLOCAL 1008, INTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMERICA, C. I. O.Case No. 18-CA-228.July 10, 1951Decision and OrderOn April 6,1951, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that the95 NLRB No. 14. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found.that the Respondent had not engaged in certain other unfair laborpractices, and recommended that those allegations of the complaintbe dismissed.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and briefs in support oftheir exceptions.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.TheTrial Examiner's rulings are affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire record.in the case, and adopts the findings, conclusions, and recommenda--tions of the Trial Examiner.We find, as did the Trial Examiner, that the Respondent discrimi-nated against Howard L. Rennaker, Edward Merck, Raymond L..Lofflin, Charles E. Massey, and Julius Runge in violation of Section-8 (a) (1) and (3) of the Act.Evidence was introduced of a rule, promulgated by Respondent in-1948, which prohibited all solicitation on company property at any-time.The Trial Examiner recognized that rules established by em-ployers which prohibit union solicitation on an employer's premiseson the employees' own time are too broad and interfere with basicrights guaranteed to employees by Section 7 of the Act 2 The Boardhas held that the prohibition against discussing union affairs or solicit-ing union members on the Respondent's premises on the employees'own time isper seviolative of Section 8 (a) (1) of the Act, whether ornot it is enforced, as it has the necessary effect of restraining employeesin the exercise of rights guaranteed by the Act .3The Trial Examinerfound, however, and we agree, that the complaint as to this should bedismissed, because the record does not show that the rule promulgatedby the Respondent in 1948 is still in effect at its Bettendorf plant.The Trial Examiner apparently on the basis of his appraisal ofthe credibility of the witnesses, found no independent violations ofSection 8 (a) (1) of the Act.No reason appears for reversing theIPursuant to the provisions of Section3 (b) of the NationalLabor RelationsAct, theBoard has delegated its powers in connection with this caseto a three-member panel[Chairman Herzog and Members Houston and Reynolds].'Le Tourneau Company ofGeorgia and Republic AviationCorp. v. N.L.R. B.,324U. S. 793. ,-3 Ohio1As8ociatedTelephone Co.,91NLRB 932. J. I. CASE COMPANY49)credibility findings of the Trial Examiner.The complaint is there-fore dismissed insofar as it alleges such violationsOrderUpon the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board orders that the J. I. Case Company, Bettendorf'Works, Bettendorf, Iowa, its officers, agents, successors, and assigns,.shall, :1.Cease and desist from :(a)Discouraging membership in Local 1008, International Union,.United Automobile, Aircraft ,'Agricultural Implement Workers ofAmerica, C. T. 0., or in any other labor organization of its employees,.by discharging or laying off any of its employees, or discriminating inany other manner in respect to their hire and tenure of employment,.or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local 1008, International Union,.United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, C. I. 0., or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all ofsuch activities, except to the extent that such right maybe affected byan agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Howard L. Rennaker, Edward Merck, and RaymondL. Lofflin immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for any loss of paythey may have suffered by reason of the Respondent's discriminationagainst them, in the manner described in the section of the Inter-mediate Report entitled "The remedy."(b)Make whole Charles E. Massey and Julius Runge for any lossof pay each may have suffered by reason of the Respondent's discrimi-* On the basis of the record,Member Houstonwould find that the Respondent violatedSection 8(a) (1) of the Act by the statement of Don Hart,then one of Respondent'sforemen, to employee Fred A. Freeman,that he was told to "get" Freeman, but thathe could not do-so if Freeman removed his steward's button.The clear import of thisremark was a threat to discharge Freeman if he continued his unionactivity.That thethreat was not in fact carried out in nowise negates the element of coercion implicitin the'statement. ZoDECISIONS OF NATIONAL LABOR RELATIONS BOARDnation, in the manner set forth in the section of the Intermediate Re-port entitled "The remedy."(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records and reports, socialsecurity payment cards, personnel records and reports, and all otherrecords necessary to analyze the amount of back pay due and theright of reinstatement under the terms of this Order. .(d) Post at its plant at Bettendorf, Iowa, copies of the notice.at-tached to the Intermediate Report and marked "Appendix A." 5Copies of said notice, to be furnished by the Regional Director for theEighteenth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for the Eighteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith..IT IS FURTHER ORDERED that the complaint is dismissed insofar as italleges that the Respondent prohibited the solicitation of membershipin the Union on Respondent's property at any time, including the em-ployees' nonworking time, questioned its employees regarding theirunion activities, warned them not to engage in union activities, andrestricted the movement, in the plant, of its employees who engagedin union activities, while permitting freedom of movement of em-ployees who did not engage in union activities.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a chargeand amendedcharge duly filed by Local 1008,InternationalUnion,UnitedAutomobile,Aircraft & Agricultural ImplementWorkers ofAmerica, C. I. 0., herein called the Union, the General Counsel of the NationalLabor Relations Board,' by the Regional Director for the Eighteenth Region(Minneapolis.Minnesota),issued a complaintdated February 7, 1951, againstJ. I. Case Company, Bettendorf Works,hereincalled the Respondent,allegingthat theRespondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(a) (1) and (3) andSection 2 (6) and(7) of the National Labor Relations Act, as amended, 61 Stat..S Said notice, however, is amended by striking from line 3 thereof, the words, "TheRecommendations of a Trial Examiner," and substituting in lieu thereof, the words, "ADecision and Order." In the event that this Order is enforced by a' decree of a UnitedStates Court of Appeals, there shall be inserted before the words "A Decision and Order,"the words, "A Decree of the United States Court of Appeals Enforcing."1 The General Counseland hisrepresentative at the hearing are hereinreferred to asthe General Counsel, and the National Labor Relations Board as the Board. J. I. CASE COMPANY51136, herein, called the Act.Copies of the charges, complaint, and. notice ofhearing were duly served by General Counsel on all other parties.With respect to unfair labor practices, the complaint alleged in substance thatthe Respondent violated Section 8. (a) (3) of the Act by discharging and re-fusing to reinstate Howard L. Rennaker, Raymond L. Lofflin, and. EdwardMerck, and laying off Charles E. Massey and Julius Runge z because they joinedand assisted the Union and engaged in other concerted activities ; and Section 8(a) (1) of the Act by said alleged acts and by prohibiting solicitation for unionmembership on nonworking time, discriminatorily restricting movement of unionrepresentatives, and interrogating employees concerning and warning themagainst union activities.In its answer, the Respondent denied the allegations of the complaint with re-spect to unfair labor practices, but admitted that it had discharged the first threeemployees named above and temporarily laid off the other two.Pursuant to notice, a hearing was held at Davenport, Iowa, from March 5 to 7,1951, inclusive, before the undersigned Trial Examiner duly designated by theChief Trial Examiner,All parties were represented by. counsel, participated inthe hearing, and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues.At the opening of the hearing,' the Respondent moved to strike paragraphs 5and 6 of the complaint on the grounds that no charge was filed to cover suchallegations and that no investigation was made with respect thereto.The under-signed ruled that the matters alleged fall within the interference charged in theoriginal and amended charges ; as for the question of failure to investigate suchmatters, the undersigned stated that he would not rule on the administrativeactions of General Counsel.The motion to strike was therefore denied as suchbut, without objection, it was considered as a request for a bill of particulars.Counsel for the respective parties agreed on certain elements of particularity,which were furnished orally.The Respondent's request for a direction that fur-ther particulars be furnished was denied.On the second day,of the hearing, the undersigned was advised that the Re-spondent had moved to quash a most exhaustive subpenaduces tecumserved onit by General Counsel, which motion had been referred, so it was further stated,to the undersigned.By that time the Respondent had produced the employmentret,ords of the five employees involved, General Counsel was satisfied, and withoutaction on the motion to quash (which had not yet reached the undersigned) it wasagreed that no further steps would be taken under the subpena or the motion.At the close of the hearing, the Respondent moved to dismiss the complaint.Decision was reserved, and said motion is now disposed of in accordance withthe conclusions and recommendations below.Counsel for the Union availed him-self of the opportunity to argue orally ; pursuant to leave granted to all parties,a brief was thereafter filed by the Respondent.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Wisconsin corporation, operates a plant at Bettendorf, Iowa,where it is engaged in the manufacture and sale of farm implements. In thisoperation during the year ending October 31, 1949, the Respondent purchased raw9 Initialshave been supplied as warranted by the evidence.3A motion to strike had been made with service of the answer.P61974-52-vol. 95-5 52DECISIONS OF NATIONAL LABOR-RELATIONS BOARDmaterial valued at more than $1,000,000, of which more than 90 percent wasshipped to the plant from points outside the State of Iowa. Sales of manufac-tured products during the same period exceeded $1,000,000, more than 90 percentof, which represented shipments to points outside of the State of Iowa. It wasstipulated at the hearing that the- figures for interstate operations during 1950are subsantially the same as those set forth above.It was admitted and it Is found that the Respondent is engaged in commercewithin the meaning of the Act.IT.THELABOR ORGANIZATION INVOLVEDIt was admitted and it is found that Local 1008, International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America, C. I. 0., isa labor organization and admits to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICES"References hereinafter made to the evidence,not ascribed to named witnesses,represent uncontradicted testimony,or findings where conflicts.have been re-solved ; findings are made herein on the basis of reliable,probative,and substan-tial evidence on the record considered as a whole and the preponderance of the"evidence taken.-'Except in connection with the paragraph received in evidence as General Coun-sel's Exhibit 3, hereinafter considered,no reference is made or reliance placed inthese findings on the evidence concerning matters which occurred more than 6months prior to the filing and service of the charge herein. Such evidence wasreceived on the assurance that it was"relevant and material"as showing "thesetting and background(in)which the acts complain(ed) of took place"; andfurther thatwithout it "some of the facts . . . in this case might not be intelli-gible."The background evidence here submitted is not necessary or helpfuleither to cast light on the acts complained of or to make them intelligible.'A. The alleged violation' of Section 8 (a) (1)Zhere. was received in evidence as General Counsel's Exhibit 3 a paragraphheaded "Solicitations,"' which it was stipulated is part of a 35-page booklet' en-titled "Where We Work Together" published by the Respondent in April 1948 anddistributed among its employees. It was specifically noted that it was notstipulated that the exhibit is now in effect.Beyond the stipulation as noted,the only evidence of distribution is that Rennaker and Merck received copies atabout the time they were employed in October and January 1948 respectively.It does not appear that the rule, which is unwarranted to the extent thatit forbids solicitation of union membership on nonworking time, was ever foimally+' The findings of concerted activity and the Respondent's knowledge thereof do notdepend upon the fact that the Union had previously been certified as collective bargainingrepresentative.Nor does the background warrant a finding of other interference asherein alleged.' "Independent," so-called, as distinguished from "derivative" violation of Section8 (a) (1)..' "Solicitations.The company and Its employees cooperate in many worthwhilecharitable drives but obviously cannot lend their support to every fund-raising enterprisethat is launched.Hat-passing, the sale of tickets, circulation of petitions, etc., areregarded by many people as a nuisance. Therefore the solicitation of funds, the saleof tickets for any purpose, the operation of raffles and lotteries, the distribution ofliterature and the solicitation of membership in any organization on company time or oncompany property is absolutely prohibited unless specific permission has been obtainedin advance from the Industrial Relations Supervisor who will arrange for the postingof approved notices." J. I. CASE COMPANY53discontinued or recalled from employees to whom it was distributed, or that theemployees have been notified that it is no longer in effect.`But, on the otherhand, while prohibition of union solicitation by employees on nonworking timeconstitutes unlawful interference and restraint,' there is no evidence that the rulehas been recognized or enforced; and any presumption of continuance is out-weighed by the absence of evidence of recognition by employees or issuance orenforcement by the Respondent during the last 21/2 years.No interferenceis found on the basis of this paragraph.Kedich, the general foreman, approached Merck on the job one day and,, accord-organizing."Kedich's explanation was not questioned; he had remonstratedwith Merck concerning his dropping hooks on a fellow employee's head to get himto join the Union. Further, while Kedich denied, telling Merck that he had.learned from his own experience as a member of a union that there was no point.messing around the Union if he couldn't be president, such a statement would,if made, be a privileged expression of, opinion.unlawful interference.Statements attributed to Clallin, at that. time, superintendent of assembly, andKedich at the time of Merck's discharge and to the effect that the strike was notthe "right way," that these employees "went. too far," and that Merck couldhave been a foreman are part of and merged in the discriminatory dischargehereinafter found.Another employee, Radford P. Johnston, uncertain of the date when theremarks were made, testified that his former foreman warned him against wearing union buttons and "talking union around and from the time (he) enteredthe shop in the morning until (he) left in the evening."Neither the foremannor any of the other employees named by Johnston'as being present on theseoccasions is still in the Respondent's employ. It is clear that many employeeswore union buttons, a circumstance which did not appear to cause the "prettyhot time" allegedly mentioned.As for the testimony concerning union activities,the reference is isolated ; as noted above, Kedich, when he discussed organizingactivities with Merck, referred to the methods used, not to the activities as such.No more impressive as to credibility was Fred A. Freeman, a former employee,who testified that another foreman, likewise no longer in the Respondent'semploy, stated that he was told to "get" Freeman but that he could not do soif the latter removed his steward's button.Freeman continued to wear his unionbuttons until -he left some 2 months later.Nor, if made, would the foreman'sstatement to this steward that he had heard that the latter was trying to sign upmembers on company time be a violation of the Act sing, without more, it wouldconstitute a lawful act of policing..Rennaker handed his foreman a union leaflet outside the plant one day.Thereafter the foreman remarked to him that he noted his distribution of such"propaganda."The foreman expressed to the distributor of the leaflet hisopinion of it without threat ; that was no violation.On the basis of lack of credibility where that is involved or as a matter of law,the undersigned dismisses the allegations of "independent" violation of Section8 (a) (1) of the Act. Reference is made particularly to the extensive violations7We can only speculate whether, if the Respondent decided to discontinue the rule, itwas influenced to make no announcement to.tbat effect by any knowledge that its employeeshad not read the booklet.Rennaker and Merck, although intimately concerned withunion activities, indicated -a marked lack of interest in the booklet.; It does not appearthat they ever read it..8 Peyton Packing Company,Inc.,49 NLRB 828.. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDindicated by General Counsel in his oral bill of particulars at the hearing, con-cerning which no proof was offered.-B. The alleged violation of Section8 (a) (3)At about or shortly after noon on June 5, 1950, Rennaker, Merck, Lofflin,Massey, and Runge attempted to organize and themselves joined an incipientstrike in protest against the discharge that morning of a union steward,° and toprevent similar action against other representatives of the Union.After discussion in the plant cafeteria, a group of employees marched in filedown several aisles seeking support from other employees. There were accre-tions andwithdrawals from the line of march, the greatest number at any onetime being 12 or 15; the anticipated or hoped for support did not materialize. Itwas testified on the one hand, that 'this march took place between noon and12: 15 p. m1° directly from the cafeteria ; and on.the other, that the first 3 namedleft their work stations at 12: 15 and marched to the main aisle, where theyjoined the other 2. It is not disputed that just before the marchers returnedto their jobs, whether at 12: 15 or 12: 30, the 5 alleged discriminatees were theonly protestants, and were observed by supervisors.The Respondent attempted to justify the discharge of Rennaker, Merck, andLofflin on June 6, 1950, on the stated ground that they had "walked off job with-out the permission of foreman and attempted to incite a plant walkout" ; and the2-day layoff imposed on Massey and Runge on June 7, 1950, for the following rea-son in eachcase : "Helping & participating in unlawful walkout, June 5, 1950,12: 15 to 12: 30."All five had engaged inunionactivities :Rennaker and Loffiin were officersof the Union, all were members, and all but Runge were stewards. It is-foundthat the Respondent knew that they'had engaged in such activities, the basesof such knowledgebeing, amongothers, their display of union buttons, the dis-tributionof unionliterature, talks between them and representatives of theRespondent,and the fact that they had been observed "participatingin (the)unlawful walkout."Rennaker's foreman,who it is found was a supervisor within themeaningof theAct, was among those who witnessed the abortive strike. Further, Kedich,who was apparently immediately subordinate to Claflin, had discussed unionorganizationalactivitywith Merck, as 'noted above.At Claflin's request, hehad investigated and reported to the latter on the incident of June 5.YetClaflin, who effected thedischarges,maintained that he did not then know thereason or "purpose" ofthe walkout.He was :dramatically close to a solutionwhen he pointedly asked Merck whether the incident had any relation to thestewardagainst whomaction had been taken the previous day. But Merck said,"No,"" andalthough Claflin stressed the importance of what had happenedby pointing out to him that he could have caused a plant walkout,' Kedichlikewisedoes not appear to have told him what the purpose of the walkout was :In fact, the morning before, Claflin had seen Rennaker and Merck talking withthe previously discharged steward, and bad ordered the two back to work.Hewas at leastconsistent, and testified on cross-examination that he first learnedthat Rennaker, Merck, and Lofflin were active in the Union when he spoke withThe latter was reinstated 4 days later.These employees'lunch period ended at 12: 15.'-Kedich did not hear this.12 Claflin testified that Merck replied that, only he, Rennaker, and Loffiin were involved:But admittedly at least five were "involved" and known to be even if Claflin did not thenknow who the other two were ; and Lofflin later told him that they were seeking recognitionof the Union,which again indicated more than three. J. I.' CASE COMPANY55them on June 6. But this testimony and his denial of knowledge of the facts(even as he denied recollection on the stand) are not credited in view of theinvestigationmade at his direction, the report to him, the history of occur-rences which preceded the discharges, and the importance of the facts. It isfound that the Respondent" and Claflin specifically, prior to thedischargeson June 6, had knowledge that those involved in the walkout of June 5 wereengagingin concerted activity within the meaning of Section 7 of the Act.If the attempt to organize a strike on June 6 was on the employees' own time,as General Counsel's witnesses urged, they were clearlyengagingin lawfulconcerted activities.They were lawfully on the Respondent's premises ; theyhad as much right to plan and to attempt to strike as to spend their time inany other legal pursuit.That a strike might adversely affect the Respondent'sinterests or cause its displeasureis no morereason for banning it under suchcircumstances than under any other : the adverse effect and the displeasureare not unique.True, the group decided against continuing their efforts whentheir number dwindled.But to the extent that they acted, theirs wasan incip-ient strike and constituted concerted activity.The otherwise unexplained" 20-minute delay in returning to work on thepart of Rennaker and his working crew and the deduction by Massey and Rungeof 15 minutes from their working time, suggest that at least some of the strikeeffortwas on working time. But that fact does not change its character asconcerted activity."It is not charged that they acted unlawfullyunless thewalkout wasper seunlawful, and the reference to it as such in the supervisor'sreports on Massey and Runge was not descriptive but emphatic. There is nowarrant for holding that this concerted activity was unlawful.Had this smallgroupbeen at work and "walked off the job without the permission of the fore-man," only to return a few minutes later, theirs would be recognized as lawfulconcerted activity.There is no claim that they did any more here.16(If Gen-eralCounsel's version be accepted, they did less since the element of walkingoff the job would be missing.)The attempted justification for the dischargesof June 6 and the layoffs of June 7 is insufficient. It is found that the Respond-ent by said acts discriminated17againstthese five employees in violation ofSection 8 (a) (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to. trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.-13 See alsoQuest-Shon Mark Brassiere Co., Inc.,80 NLRB 1149.14Rennaker had "nothing to say"when Claflin,at the time of the discharge, chargedhim with walking off the job.isKennametal,Inc.,80 NLI1B 1481.11The concerted nature of the activities is not affected by the fact that the Respondentmade no deduction for the working time lost in the case of some of these employees, norby the fact that the latter did not list such time as nonworking time.so-called "partial strike," with employees refusing to work while remaining on the job.No secret was made of the fact that they were not on the job; they were rather thwartedby the failure of others to join in a walkout.11The evidence does not support the allegation of the complaint that the Respondent"has refused to reinstate"Rennaker,Merck, and Lofin ; they did not seek reemployment.This is not to suggest that any of them was under obligation to seek reemployment.Rather, it was the Respondent'sduty to offer reinstatement after it had wrongfullydischarged them. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYSince, it has been found that the Respondent has engaged in and is engagingin certain unfair labor practices affecting commerce, it will be recommendedthat it cease and desist therefrom and take certain affirmative action in orderto effectuate the policies of the Act.-It has been found that the Respondent, by discharging Rennaker, Merck, andLofflin, and by temporarily laying off Massey and Runge, discriminated againstthem in regard to their hire and tenure of employment in violation of Section 8-(a) (3) of the Act. It will therefore be recommended that the Respondent offerto Rennaker and Merck immediate reinstatement to their former or substantiallyequivalent positions," without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of pay they may have suffered byreason of the discriminatory action afore-mentioned, by payment to each ofthem of a sum of money equal to that which he would normally have earned lesshis net earnings," which sum shall be computed 20 on a quarterly basis during theperiod from the discriminatory discharge to the date of a proper offer of rein-statement.It is also recommended that the Board order the Respondent tomake available to the Board upon request payroll and other records to facilitatef:he checking of the amount of back pay due 21 In the case of Loftin, who was in theArmy at the time of the hearing, it will be recommended that the Respondentoffer. reinstatement upon his reapplication within ninety (90) days after hisdischarge from the Army, and make payment,as indicated above for the periodfrom the discriminatory discharge to:the date of his induction and further fromhis reapplication to the date. of a proper:offer.of reinstatement.-It.will be further recommended. that the Respondent make Massey andRunge whole as above indicated for-their 2-day layoff.The discrimination found herein. indicates a purpose to. limit the lawfulconcerted activities of the Respondent's employees. Such purpose is related to.other unfair labor practices, and it is found that the danger of their commis-sion is reasonably to be apprehended.Abroad cease and desist order will there-fore be recommended, prohibiting infringement. in 'any manner upon the, rightsguaranteed in Section 7 of the Act.Upon the basis of the above findings of fact and upon the entire record in thecase, the. undersigned makes-the following:CONCLUSIONS OF LAW-.1. , Local 1008, International Union, United Automobile, Aircraft & Agricul-tural Implement Workers of. America, C. I. 0., is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating, in regard to the hire and tenure of employment of How-ard L. Rennaker, Edward Merck, Raymond L. Lofflin, Charles E. Massey, andJulius Runge, thereby discouraging membership in the Union, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.3.By such discrimination, thereby interfering with, restraining and coercingits employees in the exercise of rights guaranteed in Section 7 of the Act, the1" The Chase National Bank of the City of New York, San Juan,Puerto Rico,Branch,65 NLRB 827..1"Crossett Lumber Company, 8NLRB 440. See alsoRepublic Steel Corporation v.N. L. R. B.,311 U. S. 7.m F. W. Woolworth Company,90 NLRB 289.11Ibid.J TOM THUMB STORES, INC.57Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section8 (a) (1) of the Act.4.The aforesaidlabor practices are -unfair labor practices affecting com-merce, withinthe meaning of Section 2 (6) and(7) of the Act.5.TheRespondent has not engagedin otherunfair labor practices within themeaning of Section 8(a) (1) of the Act.[RecommendedOrder omitted from publication 'in this volume.]TOM THUMB STORES,INC.andRETAIL CLERKS INTERNATIONALASSOCIATION, LocAL UNION 368, AFL.CaseNo. 16-CA-190. July1011951,Decision and OrderOn March 9, 1951, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Beard 1 has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and, for the reasons indicated below, finds merit in certain of theRespondent's exceptions.On August 16, 1949, November 15, 1949, and November 28, 1949,respectively, a charge, amended charge, and a second amended chargewere filed in this proceeding, alleging various violations by the Re-spondent of Section 8 (a) (3). and 8 (a) (1) of the Act. On December16, 1949, before any complaint in this matter was issued, the Boarddismissed a petition.of the charging party herein for certification asbargaining representative of the Respondent's employees,2 stating':"Although we do not find that the Employer's operations are unrelatedto commerce, we do not believe that the effect of such operations oninterstate commerce is so substantial that we should assert jurisdictionover an enterprise of the character here involved."Despite the Board's refusal to assert jurisdiction over the Respond-ent's operations in December of 1949, the former General Counsel, whoby statute had sole authority over the disposition of charges, did not'Pursuant to the provisionsof Section3 (b) of theAct, theBoard has delegated itspowers in connectionwiththis caseto a three.member panel[Members Houston, Reynolds,and Styles].f Tom ThumbStores,Inc.,87 NLRB1062.95 NLRB No. 16.